DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26 and 33-43 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 26 and 38, the use of “and/or” in claim language renders the claim indefinite. It is unclear whether the limitation(s) preceding “and/or”, the limitations following “and/or”, or both are part of the claimed invention.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26 and 33-43 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0111918 (Sobotka et al.) in view of U.S. Patent Application Publication No. 2009/0275997 (Faltys et al.).
Regarding claim 26, Sobotka et al. teaches a method for treatment of an infection or an inflammation in a subject (abstract; [0019]-[0020]; [0037]-[0038]; [0042]), the treatment consisting of applying electromagnetic stimulation to one or more of lymph nodes and/or spleen of the subject in an amount effective to increase the number of lymphocytes in a tissue and/or decrease serum levels of one or more proinflammatory cytokines in a subject (targeting nerves innervating spleen and lymph nodes, [0019] and [0024]; treatment delivered to two treatment sites of spleen and other immune system organs, such as lymph node(s), [0024], [0028], and [0057]; electromagnetic stimulation: RF, microwave, optical, ultrasound, or magnetic energy applied at treatment location, [0027]; “applying a treatment modality at one or more treatment locations proximate a structure having a relatively high concentration of immune system nerves”, [0028]; reduce or prevent increase in blood markers of inflammation including IL-1 and modifying white blood cell counts, [0042] and [0044]; [0057]; [0059]), thereby treating an infection and/or an inflammation in the subject ([0020]; [0038]; [0042]), wherein the electromagnetic stimulation is applied by inserting an electromagnetic transducer through vasculature of the subject or through a small incision so that the electromagnetic transducer is adjacent to the spleen or lymph nodes of the subject (neuromodulation assembly 110 introduced intravascularly at a treatment location(s) including splenic artery and “another portion of a vessel or duct of an immune system organ”, [0048]; spleen and lymph nodes targeted, [0019] and [0024]; neuromodulation assembly 110 includes electrodes, [0033] and [0051]). Sobotka et al. teaches the stimulation assembly including the electromagnetic transducer is helical or spiral in its deployed state for treatment, [0051]; [0054]), but does not teach the electromagnetic transducer is a coil.
However, Faltys et al. teaches a method for treatment of an infection and/or an inflammation in a subject, the treatment including applying electromagnetic stimulation to a target area of a subject in an amount effective to treat inflammation in the subject, wherein the electromagnetic stimulation is applied by inserting an electromagnetic coil through vasculature of the subject so that the electromagnetic coil is adjacent to the target area of the subject ([0018]; [0020]; [0044]; [0054]; [0055]; electromagnetic coil electrode: helically wound electrodes of lead 200, Figure 2E, [0059], [0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electromagnetic transducer in the method of Sobotka et al. to include an electromagnetic coil as taught by Faltys et al., because Faltys et al. teaches such a configuration provides the desired electromagnetic stimulation against the walls of the blood vessel without substantially occluding blood flow within the vessel ([0023]).
Regarding claims 33, 34, and 42, Sobotka et al. and Faltys et al. teaches all the limitations of claim 26. Sobotka et al. teaches one or more lymph nodes and the spleen are stimulated ([0019]; [0024]; [0028]; [0057]).
Regarding claims 35-37 and 43, Sobotka et al. and Faltys et al. teaches all the limitations of claim 26. Sobotka et al. teaches the number of lymphocytes in a tissue is increased and wherein serum levels of one or more proinflammatory cytokines are decreased, wherein the proinflammatory cytokines comprise interleukin-1 (immune system neuromodulation applied to reduce blood markers of inflammation including IL-1, and to influence white blood cell counts, [0042]; [0044]).
Regarding claim 38, Sobotka et al. and Faltys et al. teaches all the limitations of claim 26. Sobotka et al. teaches the electromagnetic stimulation is effective to modulate neurotransmitter release at the level of the spleen and/or lymph nodes (spleen and lymph nodes targeted for immune system neuromodulation, [0019] and [0024]).
Regarding claims 39-41, Sobotka et al. and Faltys et al. teaches all the limitations of claim 26. Sobotka et al. teaches the method may be employed for treating an infection and an inflammation in the subject (immune system neuromodulation applied to reduce blood markers of inflammation and to influence white blood cell counts, etc: [0019]-[0020]; [0037]-[0038]; [0042]).
	Response to Arguments
Applicant’s arguments with respect to claim 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 28 February 2022 with respect to the rejections under 35 U.S.C. 112(b) have been fully considered but they are not persuasive as the limitation “and/or” remains in amended claim 26, and is introduced in new claim 38.
Applicant’s arguments, see page 4, filed 28 February 2022, with respect to the rejections of claims 1-6, 10-12, 15-17, 20-24, and 26 under 35 U.S.C 102, the rejections of claims 13 and 18 under 35 U.S.C. 103, the rejections of claims 17, 17, 20, 21, 23, and 24 under 35 U.S.C. 112(b), and the objection to claim 22 have been fully considered and are persuasive in light of the amendments to the claims.  The rejections and objection of 12 October 2021 have been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791